OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 August 2020 has been entered.

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 11 May 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 11 August 2020 has been entered. Claim 5 has been canceled. As such, claims 1-4 and 6-17 remain pending; claims 3 and 13-16 have been 
Applicant’s amendments to the claims have overcome the rejection of claim 17 under 35 U.S.C. 112(b) previously set forth in the Final Office Action. As such, the aforesaid 112(b) rejection has been withdrawn due to amendments remedying the issues.
Applicant’s amendments to the claims have also overcome the rejection of claims 1, 2, 4, 6-12, and 17 under 35 U.S.C. 103 over Flexman in view of Georgelos; the rejection of claims 1, 2, and 4-12 under 35 U.S.C. 103 over Chivrac in view of Allen; and the rejection of claim 17 under 35 U.S.C. 103 over Chivrac in view of Allen, further in view of Georgelos, respectively, all previously set forth in the Final Office Action. As such, the aforesaid 103 rejections have been withdrawn.
However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art and/or necessitated by the amendments the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 6-12, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “relative to total weight of the monolayer or multilayer thermoplastic material” (emphasis added) is indefinite as there is insufficient 
Regarding claim 2, the limitation “relative to total weight of the monolayer or multilayer thermoplastic material” (emphasis added) is indefinite as there is insufficient antecedent basis for this limitation in the claim. There is no recitation of a “monolayer thermoplastic material” in claim 2, or in claim 1 upon which claim 2 is dependent. The Examiner is interpreting claim 2 to read in the same manner as set forth above in paragraph 10 regarding claim 1. 
Regarding claim 12, the limitation “relative to total weight of the monolayer or multilayer thermoplastic material” (emphasis added) is indefinite as there is insufficient antecedent basis for this limitation in the claim. There is no recitation of a “monolayer thermoplastic material” in claim 12, or in claim 1 upon which claim 12 is dependent. The Examiner is interpreting claim 12 to read in the same manner as set forth above in paragraph 10 regarding claim 1. 
Claims 2, 4, 6-12, and 17 are rejected for depending upon indefinite claim 1. 
Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chivrac et al. (WO 2014/068348; “Chivrac”) (previously cited, copy previously provided), in view of Mohanty et al. (US 2003/0216496; “Mohanty”) (newly cited). 
Regarding claims 1, 2, 4, 6-9, 11, and 12, Chivrac discloses a thermoformed container in the form of a cup or multipack of cups, the cup(s) comprising a stretched body and a flange, said cups being thermoformed from a sheet comprising a two-layer arrangement [pages 4-5]. Chivrac discloses that the multipack cups are formed with a precut line between individual cups [page 13, line 27; page 18, lines 3-5]. The containers are suitable for containing food products such as yogurt [page 11, 15-23] (aforesaid container features read on the limitations of claims 6-9, 11). Since the container is suitable for containing food products, it logically flows that the container exhibits an opening which receives and expels said food product. The container comprises a two-layer arrangement: layer (A) comprising a non-foamed polylactic acid (PLA) and an impact modifier (i.e., plasticizer; hereinafter the terms are utilized interchangeably), and layer (B) comprising a foamed PLA, free of expanded microspheres, and can include an impact modifier [page 4, 1-25]. Both of layers (A) and (B) can comprise between 0 and 10 wt.% of additives [page 4, 8-17; page 10, 28-32; page 11, 1-13; page 14, 1-9]. Layer (A) includes 0.01 to 30 wt.% impact modifier; layer (B) includes 0.1 to 10 wt.% foaming agent [page 7, 7-32; page 8, 1-22] and may include less than 1 wt.% impact modifier [page 4, 8-17]. 
Chivrac discloses that the impact modifier comprises compounds which are known by one of ordinary skill in the art and available on the market as such [page 8, 24-26]; with examples including aromatic-aliphatic polyesters and citrates, among others [page 8, 30-32; page 9, 1-2]. Presumably, since no other compounds (relative to those set forth above) are disclosed by Chivrac as being required, the remainder amount of material in both layers (A) and (B), respectively, is PLA. Therefore, it can be 
The amount range of PLA is within the corresponding range recited in claim 1; as well as overlaps and therefore renders prima facie obvious, respectively, the corresponding ranges recited in claims 2 and 12, respectively (see MPEP 2144.05(I)). The amount range of impact modifier overlaps and therefore renders prima facie obvious, respectively, the corresponding ranges recited in claims 1, 2, and 12, respectively. The amount range of additives including at least a foaming agent is within the corresponding ranges recited in claims 1 and 12, respectively; as well as overlaps and therefore renders prima facie
 Chivrac is silent regarding the impact modifier being an epoxidized vegetable oil, and thus is silent regarding a species thereof. 
Mohanty discloses a polymer composition including polylactic acid, a plasticizer (i.e., impact modifier), a compatibilizer, and optionally a filler, where said composition can be heated, formed into sheets or other desired shapes, and then cooled to solidify [Abstract; 0001, 0007, 0012]. The composition is suitable for forming into reusable containers [0020] and food trays [0003]. Mohanty teaches that the plasticizer may be biodegradable and can be derived from naturally occurring materials, which helps reduce environmental issues associated with the leeching of common plasticizers such as phthalates [0019]. Mohanty discloses that suitable plasticizers include epoxidized vegetable oils, aliphatic/aromatic (co)polyesters, and citrates, among others [0030-0032, 0034]. Mohanty teaches that the plasticizers are epoxidized vegetable oils including epoxidized soybean oils such as epoxidized methyl soyate; epoxidized linseed oil; epoxidized soy oil; and epoxidized tall oil [0032]. Mohanty teaches that epoxidized methyl soyate and higher derivatives are 100% biodegradable and low cost [0033]. Mohanty also teaches that less than 10 wt.% plasticizer is associated with maintaining and/or improving the physical strength of the article formed from the polymer composition [0035]. 
Given the disclosure and teachings of Mohanty set forth above, Mohanty reasonably teaches that epoxidized vegetable oils, including the aforesaid species, would have been recognized by one of ordinary skill in the art as suitable plasticizers for inclusion in PLA-based compositions formed into containers and/or food trays; as well as teaches that epoxidized vegetable oils, including the aforesaid species, are 
Chivrac and Mohanty are both directed toward PLA-based polymer compositions which are formed into containers, where said compositions include an impact modifier. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil such as (but not limited to) epoxidized methyl soyate; epoxidized linseed oil; epoxidized soy oil; or epoxidized tall oil, as taught by Mohanty, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac, in order to have increased the biodegradability of the container and/or lowered the cost of producing the container. 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil such as (but not limited to) epoxidized methyl soyate; epoxidized linseed oil; epoxidized soy oil; or epoxidized tall oil, as taught by Mohanty, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac, as the epoxidized vegetable oils and species thereof would have been recognized as suitable impact modifiers for inclusion in containers formed from PLA-based polymer compositions (see MPEP 2144.07) and/or would have been recognized as suitable equivalent impact modifiers relative to citrates and aliphatic/aromatic (co)polyesters (named species in Chivrac) (see MPEP 2144.06(II)).
The thermoformed container of modified Chivrac would have comprised all of the features set forth above, and would have further comprised the impact modifier having been an epoxidized vegetable oil such as (but not limited to) epoxidized methyl soyate; 
Regarding claim 10, the Examiner is taking official notice that it is universally known to those of ordinary skill in the food packaging art to put labels on packaged foods which display a company logo, brand information, and/or the nutritional facts/information for the product contained therein. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have put a label on/around the thermoformed container (e.g., multipack cup for yogurt), in order to display the brand and/or nutritional information thereon, thereby meeting the limitation of claim 10. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chivrac in view of Mohanty as applied to claims 1, 6, and 7 as set forth above, and further in view of Georgelos (US 2011/0226789; “Georgelos”) (previously cited).
Regarding claim 17, modified Chivrac discloses the thermoformed container (e.g., multipack cups) as set forth above in the rejection of claims 1, 6, and 7 under 35 U.S.C. 103. Further, Chivrac discloses that the container includes a stretched part and an un-stretched part; the stretched part corresponding to the cavity of the cups and the un-stretched part being defined by the sheet from which the multiple cups were thermoformed, the un-stretched part corresponding to the flanges of the cups [page 5, 6-15].
Modified Chivrac is silent regarding the stretch ratio being at least 2.5
Georgelos discloses a biopolymer article in the form of a multipack cup (4-pack, 6-pack) or an individual cup [0010, 0015, 0016, 0046-0050; Figures 1-10], formed through, inter alia, thermoforming [0046]. The multipack cups are formed together and cut and scored, or punched, so as to form break-away cups, of which are well known in the art, to enable easy separation of the cups [0047, 0048]. The multipack cups are formed from a composition including PLA and an impact modifier [0010, 0012, 0056, 0062]. Georgelos teaches that the cups have depth to width ratios of 10:1 to 1:4 [0015, 0047, 0065]. As such, Georgelos reasonably teaches that the aforesaid depth to width ratio is suitable for thermoforming precut multipack cups from PLA compositions comprising impact modifiers.
Chivrac and Georgelos are both directed toward precut multipack cups thermoformed from PLA compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the stretch ratio of 10:1 to 1:4, taught by Georgelos, in thermoforming the multipack cups of Chivrac, as the aforesaid stretch ratio would have been recognized within the art as a suitable ratio for thermoforming multipack cups made from PLA compositions (see MPEP 2144.04(IV)(A), (IV)(B), and 2144.07). 
The thermoformed container (multipack cups) of modified Chivrac would have comprised all of the features set forth above, where the stretch ratio utilized in thermoforming the multipack cups would have been from 10:1 to 1:4, of which overlaps and therefore renders prima facie obvious the claimed stretch ratio of at least 2.5 (see MPEP 2144.05(I)), thereby meeting the limitation of claim 17. 

The Examiner notes that for the sake of brevity of the instant correspondence, the following copending rejections rely on and refer to the disclosure of Chivrac as set forth above in paragraphs 19-21.

Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chivrac et al. (WO 2014/068348; “Chivrac”) (previously cited, copy previously provided), in view of Yatsuzuka et al. (US 2007/0160782; “Yatsuzuka”) (newly cited). 
Regarding claims 1, 2, 4, 6-9, 11, and 12, Chivrac discloses the thermoformed container as set forth above in paragraphs 19-21.
Chivrac is silent regarding the impact modifier being an epoxidized vegetable oil, and thus is silent regarding a species thereof.
Yatsuzuka discloses a polylactic acid (PLA) resin film or sheet having stability and excellent matte properties, which can be used to form a variety of materials including container, and which can be layered with film or sheets of another material [Abstract; 0001]. In reference to the state of the art, Yatsuzuka teaches that biodegradable impact modifiers such as biodegradable polyester are typically included in PLA resins in order to improve impact resistance and adjust the brittleness of the film [0007]. In reference to the invention (PLA resin film), Yatsuzuka discloses said film or sheet formed from a composition including polylactic acid resin, an inorganic filler, and a plasticizer (referred to in Yatsuzuka as the “fourth aspect” or “fourth invention”) [0051, 0123, 0124]. The plasticizer is preferably contained in the composition in an amount of 
Yatsuzuka teaches that the plasticizer is preferably safe and harmless to the human body, and does not bleed out when included in amounts up to 15 wt.%, with examples including epoxy plasticizers [0138, 0081], including, inter alia, citrates [0084], epoxidized soybean oil, and epoxidized linseed oil [0087]. Therefore, Yatsuzuka reasonably teaches that epoxidized soybean oil and epoxidized linseed oil are equivalent plasticizers suitable for impact modification of PLA compositions which are formed into containers, as well as teaches that said oils are recognized in the art as suitable plasticizers for impact modification of PLA compositions which are formed into sheets, films, and containers. 
Chivrac and Yatsuzuka are both directed toward PLA-based polymer compositions which are formed into containers, where said compositions include an impact modifier and additives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil such as (but not limited to) epoxidized soybean oil or epoxidized linseed oil, taught by Yatsuzuka, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac (included in an amount of 0.005 to 15.5 wt.%), in order to have benefitted from the safe and harmless nature of the impact modifiers relative to the human body, and/or in order to reduce/eliminate bleeding out of said modifier in amounts up to 15 wt.%.
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil such as (but not limited to) epoxidized soybean oil or epoxidized linseed oil, as taught by Yatsuzuka, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac, as the epoxidized vegetable oils and species thereof would have been recognized as suitable impact modifiers for inclusion in sheets, films, and containers formed from PLA-based polymer compositions (see MPEP 2144.07) and/or would have been recognized as suitable equivalent impact modifiers relative to citrates (named species in Chivrac) (see MPEP 2144.06(II)).
The thermoformed container of modified Chivrac would have comprised all of the features set forth above (see paragraphs 19-21, 39), and would have further comprised the impact modifier having been an epoxidized vegetable oil such as (but not limited to) epoxidized soybean oil or epoxidized linseed oil, thereby meeting the limitations of claims 1, 2, 4, 6-9, 11, and 12. 
Regarding claim 10, the Examiner is taking official notice that it is universally known to those of ordinary skill in the food packaging art to put labels on packaged foods which display a company logo, brand information, and/or the nutritional facts/information for the product contained therein. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have put a label on/around the thermoformed container (e.g., multipack cup for yogurt), in order to display the brand and/or nutritional information thereon, thereby meeting the limitation of claim 10. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chivrac in view of Yatsuzuka as applied to claims 1, 6, and 7 as set forth above, and further in view of Georgelos (US 2011/0226789; “Georgelos”) (previously cited).
Regarding claim 17, modified Chivrac discloses the thermoformed container (e.g., multipack cups) as set forth above in the rejection of claims 1, 6, and 7 under 35 U.S.C. 103. Further, Chivrac discloses that the container includes a stretched part and an un-stretched part; the stretched part corresponding to the cavity of the cups and the un-stretched part being defined by the sheet from which the multiple cups were thermoformed, the un-stretched part corresponding to the flanges of the cups [page 5, 6-15].
Modified Chivrac is silent regarding the stretch ratio being at least 2.5
Georgelos discloses a biopolymer article in the form of a multipack cup (4-pack, 6-pack) or an individual cup [0010, 0015, 0016, 0046-0050; Figures 1-10], formed through, inter alia
Chivrac and Georgelos are both directed toward precut multipack cups thermoformed from PLA compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the stretch ratio of 10:1 to 1:4, taught by Georgelos, in thermoforming the multipack cups of Chivrac, as the aforesaid stretch ratio would have been recognized within the art as a suitable ratio for thermoforming multipack cups made from PLA compositions (see MPEP 2144.04(IV)(A), (IV)(B), and 2144.07). 
The thermoformed container (multipack cups) of modified Chivrac would have comprised all of the features set forth above, where the stretch ratio utilized in thermoforming the multipack cups would have been from 10:1 to 1:4, of which overlaps and therefore renders prima facie obvious the claimed stretch ratio of at least 2.5 (see MPEP 2144.05(I)), thereby meeting the limitation of claim 17.

Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chivrac et al. (WO 2014/068348; “Chivrac”) (previously cited, copy previously provided), in view of Flexman et al. (US 5,498,650; “Flexman”) (previously cited). 
Regarding claims 1, 2, 4, 6-9, 11, and 12, Chivrac discloses the thermoformed container as set forth above in paragraphs 19-21.
Chivrac is silent regarding the impact modifier being an epoxidized vegetable oil, and thus is silent regarding a species thereof.
Flexman discloses a PLA composition which includes PLA and a plasticizer that is an epoxidized oil selected from epoxidized soybean oil and epoxidized linseed oil [Abstract]. The PLA composition can be used in the manufacture of packaging films, foamed products, and molded products/shaped articles; and can include conventional additives such as fillers, pigments, stabilizers, and the like [col 1, 5-12, 44-62]. Specific products include foamed trays for meat and poultry products [col 1, 62-64], as well as other containers, trays, and bottles for beverages, of which may be formed with heat and pressure [col 4, 26-30], i.e., thermoformed. Flexman teaches that the epoxidized soybean and linseed oils are both sanctioned for use by the FDA for food contact applications, where epoxidized soybean oil is preferred due to its lower cost and greater acceptability for food contact applications [col 3, 49-55]. As such, Flexman reasonably teaches that epoxidized linseed oil and epoxidized soybean oil are recognized as suitable plasticizers (i.e., impact modifiers) for inclusion in PLA compositions which are molded into containers intended for food contact applications, and where said PLA compositions may be foamed.
Chivrac and Flexman are both directed toward PLA-based polymer compositions which are formed into food-contact containers, where said compositions include an impact modifier and may contain additional additives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil including epoxidized linseed oil or epoxidized soybean oil, as taught by Flexman, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac, as the aforesaid epoxidized oils would have been recognized as suitable impact modifiers for inclusion in 
The thermoformed container of modified Chivrac would have comprised all of the features set forth above (see paragraphs 19-21, 56), and would have further comprised the impact modifier having been an epoxidized vegetable oil including epoxidized soybean oil or epoxidized linseed oil, thereby meeting the limitations of claims 1, 2, 4, 6-9, 11, and 12.
Regarding claim 10, the Examiner is taking official notice that it is universally known to those of ordinary skill in the food packaging art to put labels on packaged foods which display a company logo, brand information, and/or the nutritional facts/information for the product contained therein. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have put a label on/around the thermoformed container (e.g., multipack cup for yogurt), in order to display the brand and/or nutritional information thereon, thereby meeting the limitation of claim 10. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chivrac in view of Flexman as applied to claims 1, 6, and 7 as set forth above, and further in view of Georgelos (US 2011/0226789; “Georgelos”) (previously cited).
Regarding claim 17, modified Chivrac discloses the thermoformed container (e.g., multipack cups) as set forth above in the rejection of claims 1, 6, and 7 under 35 U.S.C. 103. Further, Chivrac discloses that the container includes a stretched part and an un-stretched part; the stretched part corresponding to the cavity of the cups and the 
Modified Chivrac is silent regarding the stretch ratio being at least 2.5
Georgelos discloses a biopolymer article in the form of a multipack cup (4-pack, 6-pack) or an individual cup [0010, 0015, 0016, 0046-0050; Figures 1-10], formed through, inter alia, thermoforming [0046]. The multipack cups are formed together and cut and scored, or punched, so as to form break-away cups, of which are well known in the art, to enable easy separation of the cups [0047, 0048]. The multipack cups are formed from a composition including PLA and an impact modifier [0010, 0012, 0056, 0062]. Georgelos teaches that the cups have depth to width ratios of 10:1 to 1:4 [0015, 0047, 0065]. As such, Georgelos reasonably teaches that the aforesaid depth to width ratio is suitable for thermoforming precut multipack cups from PLA compositions comprising impact modifiers.
Chivrac and Georgelos are both directed toward precut multipack cups thermoformed from PLA compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the stretch ratio of 10:1 to 1:4, taught by Georgelos, in thermoforming the multipack cups of Chivrac, as the aforesaid stretch ratio would have been recognized within the art as a suitable ratio for thermoforming multipack cups made from PLA compositions (see MPEP 2144.04(IV)(A), (IV)(B), and 2144.07). 
The thermoformed container (multipack cups) of modified Chivrac would have comprised all of the features set forth above, where the stretch ratio utilized in thermoforming the multipack cups would have been from 10:1 to 1:4, of which overlaps and therefore renders prima facie obvious the claimed stretch ratio of at least 2.5 (see MPEP 2144.05(I)), thereby meeting the limitation of claim 17.

Response to Arguments
Applicant’s arguments, see Remarks filed 11 August 2020, page 5, with respect to the rejection of claim 17 under 35 U.S.C. 112(b) previously set forth in the Final Office Action, have been fully considered and found persuasive. The aforesaid rejection has been withdrawn due to amendments remedying the issues.
Applicant’s arguments, see Remarks page 5, with respect to the rejection of claims 1, 2, 4, 6-12, and 17 under 35 U.S.C. 103 over Flexman in view of Georgelos previously set forth in the Final Office Action, have been fully considered and found persuasive. The aforesaid rejection has been withdrawn due to amendments which overcome the grounds of rejection previously set forth.
Applicant’s arguments, see Remarks pages 6-7, with respect to the rejection of claims 1, 2, and 4-12 under 35 U.S.C. 103 over Chivrac in view of Allen previously set forth in the Final Office Action, have been fully considered and found persuasive. As such, the aforesaid rejection has been withdrawn. 
However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to the claimed invention and/or written description.
US 2010/0028654 to Takase et al. – discloses a multi-layered body including a layer of foamed polylactic acid having laminated and bonded thereon non-foamed layer(s) of a resin that may be, inter alia, the same polylactic acid utilized to form the foamed polylactic acid layer [Abstract; 0036, 0103, 0109, 0112, 0114; Figures 8a-8e]; the multi-layered body may be thermoformed into a receptacle such as a cup, bowl, or tray [0126]
US 2014/0050904 to Lee et al. – discloses a multi-layered sheet including a foamed layer and partially foamed layer, both layers utilizing polylactic acid as the base resin, where the polylactic acid may include a plasticizer; said plasticizer is selected from citrates and epoxidized vegetable oils, among others, and functions to soften the PLA resin to achieve thermoplasticity, which facilitates molding of the PLA resin at high temperature [Figure 1; 0015, 0017-0019, 0027]
US 2007/0116909 to Tweed et al. – discloses a heat-shrinkable polylactic acid film where the polylactic acid can be blended with additives including plasticizers [Abstract; 0002, 0006, 0010, 0041]; explicitly teaches that the terms “impact modifier” and “plasticizer” are synonymous in the art [0041], as well as that common plasticizers suitable for incorporation into the polylactic acid include epoxidized soy oils and linseed oil [0041]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782    

/LEE E SANDERSON/Primary Examiner, Art Unit 1782